COURT OF APPEALS
                                       EIGHTH DISTRICT OF TEXAS
                                            EL PASO, TEXAS


     DANH JOHN TAI DANG,                                    §                 No. 08-21-00172-CR

                                        Appellant,          §                    Appeal from the

     v.                                                     §             413th Judicial District Court

     THE STATE OF TEXAS,                                    §              of Johnson County, Texas1

                                        Appellee.           §                (TC# DC-F201900089)


                                         MEMORANDUM OPINION

           Appellant Danh John Tai Dang has filed a motion to withdraw his notice of appeal and to

voluntarily dismiss this appeal.            See TEX.R.APP.P. 42.2 (governing voluntary dismissals in

criminal cases). The motion is granted. The appeal is dismissed.


                                                       JEFF ALLEY, Justice

December 22, 2021

Before Rodriguez, C.J., Palafox, and Alley, JJ.

(Do Not Publish)




1
    We hear this case on transfer from the Tenth Court of Appeals. See TEX.R.APP.P. 41.3.